DETAILED ACTION

Response to Amendment
	Claims 1 and 3-11 are currently pending.  Claim 2 has been cancelled.  The amended claim 1 does overcome the previously stated 103 rejections.  However, upon further consideration, claims 1 and 3-11 are rejected under the following new 103 rejection.  This action is made FINAL as necessitated by the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (US 2019/0173092) in view of Wang et al (US 2014/0072873), and further in view of Yang et al (CN 107732146 A).
Regarding claims 1, 3-8, and 10, Liang et al discloses a lithium ion battery (electrochemical device) comprising: a positive electrode plate (positive electrode piece), a negative electrode plate (negative electrode piece), a separator (isolation membrane), and an electrolyte; wherein the positive electrode plate comprises: a positive current collector “10” (current collector) and a positive active material layer “11” formed on a surface of the positive current collector; wherein the current collector 3, wherein the volume resistivity of the conductive layer is inherently between 2.7x10-8 Ω-m to 5.5x10-8 Ω-m; wherein a surface of the conductive layer is also provided with a protective layer “103” that is arranged on both surfaces of the conductive layer, wherein the thickness of the protective layer D3 satisfies D3≤1/10D2 and 1nm≤D3≤200nm, wherein the protective layer is a metal protective layer or a metal oxide protective layer, and the conductive layer comprises an upper protective layer and a lower protective layer, wherein a thickness of the upper protective layer D3 (Da) satisfies 1nm≤D3≤200nm and D3 ≤ 0.1D1 and a thickness of the lower protective layer D3’ (Db) satisfies 1nm≤D3≤200nm and D3’ ≤ 0.1D1, wherein both the upper protective layer and the lower protective layer are metal oxide protective layers, wherein the thickness of the upper protective layer is greater than the thickness of the lower protective layer; wherein a material of the insulation layer (support layer) is an organic polymer insulation material or insulation polymer composite material ([0049]-[0051],[0056],[0060],[0064],[0073], [0085],[0090]-[0092],[0094],[0097],[0103], Tables 1 and 2, Figs. 4 and 9).
However, Liang et al does not expressly teach a primer layer comprising a conductive material and a binder that is also arranged between the current collector and the electrode active material layer; wherein a material of the support layer is selected polytetrafluoroethylene, polyacrylonitrile, polyimide, water soluble PVDF, polyurethane, polyvinyl alcohol, polyacrylate, polyacrylic acid-polyacrylonitrile copolymer, and polyacrylate-polyacrylonitrile copolymer (claim 7); wherein a thickness of the primer layer H is 0.1µm to 5µm (claim 8).
Wang et al discloses a current collector comprising a conductive support “22” (support layer + conductive layer) and a primer layer “24” arranged between the conductive support (current collector) and an electroactive material “30” (electrode active material layer); wherein suitable conductive support includes electrically 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Liang positive electrode plate to include a support layer such as conductive polymer material; a primer layer comprising an conductive filler (conductive material) and a polymeric material (binder) that is arranged between the current collector and the electrode active material layer; wherein the conductive filler includes a conductive carbon material such carbon black, carbon nanofibers, and graphite; wherein the binder includes polyvinyl alcohol, polyvinylidene fluoride (PVDF), polytetrafluoroethylene; wherein the thickness of the primer layer is 2 µm; wherein the amount of polymeric material (binder) in the primer layer is 60-80% by weight and the amount of conductive filler (conductive material) in the primer layer is 20-40% by weight in order to utilize a primer arrangement that facilitates electrical 
However, Liang et al as modified by Wang et al does not expressly teach from a direction of a width of a coated surface of the positive electrode piece, the electrode active material layer comprises three regions based on a compaction density, and a compaction density of a middle region is higher than compaction densities of regions on both sides of the middle region, and the direction of the width is perpendicular to a winding direction of the positive electrode piece (claim 1).
Yang et al discloses electrode active material layer “2” comprises three regions based on a compaction density, and a compaction density of a middle region is 3.52 g/cm3 and the compaction densities of regions on edge regions (both sides of the middle region) is 3.51 g/cm3, and the direction of the width is perpendicular to a winding direction of the battery pole piece (positive electrode piece) ([0033],[0038]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Liang/Wang positive electrode plate to include from a direction of a width of a coated surface of the positive electrode piece, the electrode active material layer comprises three regions based on a compaction density, and a compaction density of a middle region is higher than compaction densities of regions on both sides of the middle region, and the direction of the width is perpendicular to a winding direction of the positive electrode piece in order to greatly improve the rolling quality of the edge areas ([0038]).

Regarding claim 11, Liang et al also discloses that lithium ion batteries have been widely used in electric vehicles and consumer electronics (apparatus) ([0003]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.S.C/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729